Citation Nr: 0430966	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left leg.

2.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right leg.

3.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

4.  Entitlement to an increased (compensable) disability 
rating for erectile dysfunction.

5.  Entitlement to Dependent's Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1970.

A January 2002 rating decision granted service connection and 
assigned an initial 10 percent evaluation for peripheral 
neuropathy of the left leg; assigned an initial 10 percent 
evaluation for peripheral neuropathy of the right leg; and 
assigned an initial 10 percent evaluation for diabetes 
mellitus- each effective September 14, 2001.  The veteran 
filed a claim for an increase of each of the assigned ratings 
in June 2002.  In September 2002, the RO increased the 
evaluation for diabetes mellitus to 20 percent, effective 
June 13, 2002.  The other ratings were confirmed.  The 
veteran disagreed.  The RO issued a statement of the case 
(SOC) and a supplemental SOC (SSOC) in September 2003, and 
the veteran filed a substantive appeal later that same month.

These matters also come to the Board on appeal from an April 
2003 decision that denied an increased disability rating for 
erectile dysfunction; denied eligibility to DEA benefits 
under Chapter 35, Title 38, United States Code; and denied 
entitlement to a TDIU.  The veteran filed a NOD in April 
2003, and the RO issued a SOC and a SSOC in September 2003.  
The veteran filed a substantive appeal later that same month.

In December 2003, the RO issued a SSOC, reflecting the 
continued denial of each of the claims on appeal.

The Board notes that R. Edward Bates previously represented 
the veteran. Effective July 28, 2003, VA revoked Mr. Bates' 
authority to represent VA claimants and the veteran was 
notified of this fact in a July 2004 letter.  In response, 
the veteran filed a VA Form 21-22 in July 2004, designating a 
recognized organization as his representative.  See 38 C.F.R. 
§ 20.602 (2004).  That designation does not appear to have 
been acknowledged.  No specific presentation has been offered 
on the veteran's behalf.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

In correspondence submitted in November 2004, the veteran 
indicated that he desired a hearing before a Veterans Law 
Judge at the RO.  It does not appear that a hearing was 
scheduled, and one should be.  Moreover, since such hearings 
are scheduled by the RO, the Board must remand the case to 
the RO for that purpose, to ensure full compliance with due 
process requirements.   See 38 C.F.R. § 20.700 (2004).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should undertake appropriate 
action to schedule the veteran for a 
hearing before a Veterans Law Judge in 
accordance with his November 2004 request 
for such a hearing.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




